 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDCROWELL CARTON COMPANYandINTERNATIONAL PRINTING PRESSMENAND ASSISTANTS'UNION OF NORTH AMERICA,AFL,PETITIONER.Case No. 7-RC-2589. February 7,1955Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Emil C. Farkas, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a craft unit of the Employer's printing andcutting pressmen, assistants, helpers, and apprentices.At the hear-ing, the Petitioner stated that the above unit description covered 9pressmen and 9 feeders in the printing department, 6 pressmen and6 feeders in the cutting department, and the man (or men) in the inkand plate room, totaling approximately 32 employees.The Intervenor, United Paper Workers of America, CIO, contendsthat the unit sought by the Petitioner is inappropriate, and further,that the Petitioner is not a craft union.The Employer expressesneutrality as to the bargaining representative, but prefers a plant-wide unit.In 1951, following a consent election, the Petitioner was certifiedby the Board as bargaining representative for the maintenance andproduction employees.Thereafter, in 1953, as a result of a secondconsent election, the Intervenor was certified in September 1953 asthe bargaining representative of the production and maintenance em-ployees of the Employer.Engaged in the manufacture of folding cartons at Marshall, Michi-gan, the Employer operates 3 shifts and organizes its operations into,6 departments, printing, cutting, finishing, die, maintenance, andshipping.On the first shift, each department has a foreman, but,on the second and third shifts, all departments operate under a generalforeman without departmental supervision. In the printing depart-ment are 9 pressmen, 9 feeders, and 7 stockhandlers and board push-ers ; in the cutting department there are 6 pressmen, 6 feeders (1 worksin the ink and plate room), and 16 strippers; in the finishing depart-111 NLRB No. 78. CROWELL CARTON COMPANY529ment are metal edgers, feeders and catchers, packers, stockhandlers,case and label, and salvage employees.The printing, cutting, and finishing departments are in one largeroom.Seven Miehle presses, 4 printing and 3 cutting, are utilized inEmployer's cutting and printing operations. These presses are washedby the pressmen or their feeders 90 percent of the time, and the bal-ance of the time by the board pushers. The wage schedule of the mostrecent contract shows maximum rates of $2.09 for pressmen and die-makers, $2.04 for maintenance foremen, and $1.99 for maintenancemechanics and satchel bottom operators; other employees are paid ata lower rate.The Employer has an informal apprentice program, and the goal ofall employees is the classification of pressman, first class.The presi-dent of the company testified that he considered feeders and pressmenskilled employees and that they performed the usual functions of thoseclassifications in the industry.His testimony was that in the Em-ployer's operations it takes 4 years for an employee starting as a feederto become a pressman, first class, provided a vacancy on a press exists,as against the industry average of 15-20 years; that after 4 years, apressman usually becomes a foreman; and that an employee becomesa skilled feeder in approximately 6 months.From these facts it appears that the Employer's printing and cut-ting pressmen are skilled employees who perform the customary du-ties of pressmen in the carton industry.They constitute a traditionalcraft group and, with their assistants and apprentices, may be sepa-rately represented for bargaining purposes if they desire despite theirprevious inclusion in a larger unit.From the record it is difficult todetermine whether or not the ink and plate man is classified as afeeder.In any event, we include him in the unit as he performs re-lated duties and assists pressmen.'Although the Petitioner has repre-sented broader units of employees, it is an organization which tradi-tionally represents the pressmen's craft.Accordingly,' we shall directthat an election be held in the following voting group at the Employ-er'sMarshall, Michigan, plant : all printing and cutting pressmen andtheir feeders including the ink and plate man, but excluding all otherproduction employees, maintenance employees, shipping and receiv-ing employees, truckdrivers, office and clerical employees, professionalemployees, guards, and supervisors as defined in the Act.1Member Murdock would exclude the ink and plate man as not a member of the press-man classSeeSutherland Paper Company,106 NLRB 524. Inasmuch as the Board'sstatus of the pressman,Member Murdock is of the opinion that the unit should be con-fined to members of that craft,their apprentices,and/or helpers.SeeAmerican Potash itChemical Corporation,107 NLRB 14182SeeSutherland Paper Company,supra; New Haven PulpitBo¢rd Company,83NLRB 268 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDIf a majority vote for the Petitioner, they will be taken to have indi-cated their desire to be represented in a separate unit, and the Re-gional Director conducting the election directed herein is instructedin that event, to issue a certification of representatives to the Peti-tioner for such unit, which the Board, under the circumstances, findsto be appropriate for purposes of collective bargaining. If, however,a majority vote for the Intervenor, they will be taken to have indicatedtheir desire to remain part of the existing production and maintenanceunit, and the Regional Director is instructed to issue a certificate ofresults of election to such effect.[Text of Direction of Election omitted from publication.]SEBASTOPOL COOPERATIVE CANNERYandGENERAL TRUCK DRIVERS,WAREHOUSEMEN AND HELPERS LOCAL 980, INTERNATIONAL BROTHER-HOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN AND HELPERS OFAMERICA, AFL, PETITIONER.Case No. 2O-RC-9645.February 7,1955Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Karin A. Nelson, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in the case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.'2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of the employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The parties are in general agreement that a unit of all produc-tion and maintenance employees, with certain specified exclusions, isappropriate.They also agree on the exclusion of certain individualsas supervisors.They disagree, however, on the question of the super-visory status of the day-shift label foreman and the cook, the Em-ployer contending for the exclusion of these individuals as supervisors.In addition, the Employer asks that the quality control employees beexcluded from the unit.'The parties stipulated that the Employer acquires title to the apples processed.Thisstipulation is hereby approved and made part of the record herein.111 NLRB No. 79.